Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	United States Patent Application Publication No.: US 2005/0065743 A1 (Cumming et al.) does teach an exterior surface affixed with a public key for enrolling and authenticating a device in a manor broadly relevant to the claim invention but does not provide teachings that would antedate or render obvious the method of roles management and authentication with the other devices on the network. United States Patent Application Publication No.: US 2015/0106894 A1 (DUBEY et al) has similar teachings and also does not provide teachings that would antedate or render obvious the method of roles management and authentication with the other devices on the network.
	United States Patent Application Publication No.: US 2015/0095999 A1 (Toth) has more robust consideration of the use of credentials on devices however in Toth the devices are using identity service to authenticate to different service providers different credentials will have different access rights however the devices in Toth are not concerned with managing roles and authenticating to each other on the network.
	As amended the Present Application has presented a method of enrolling a device onto a network with managing roles of the device and authentication of the device to other devices on the network distinct from what has been found in the prior art of record.
	Claims 1-5 are allowed.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN A KAPLAN/Examiner, Art Unit 2434